MEMORANDUM *
The district court did not abuse its discretion by denying appellant’s Rule 56(f) motion, because his declaration merely listed the discovery he wanted to do, without explaining why, in the two-year old case, it had not been done.1
Appellant’s argument that there was no preemption need not be reached, because appellant submitted no cognizable evidence in opposition to summary judgment. Even though Local 4 was not among the movants, the rationale for dismissal as to the International and the District Council applied in the same way to the Local, so there was no error in granting judgment in favor of the Local as well. As for the defamation complaint, regardless of whether it was correctly deemed to have been preempted, appellant did not submit cognizable evidence demonstrating the existence of a genuine issue of fact.
Judge Canby concurs in the judgment for the reasons stated by the magistrate judge in his order granting summary judgment. Because these reasons apply equally to the claims against Local 4, there was no error in entering judgment in favor of Local 4 as well as the other defendants.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Cf. Pfingston v. Ronan Engineering, 284 F.3d 999, 1005 (9th Cir.2002).